Title: From George Washington to Joseph Reed, 23 February 1777
From: Washington, George
To: Reed, Joseph



Dear Sir
Morristown Feby 23. 1777.

Your Letters of the 13th and 18th Instt are both to hand—the last in date arrived first, the first this Morning only—I am sorry, upon the footing you have put it, and under the apprehensions you seem to be, that I did not accept your Commission as Adjt Genl when you offered it, tho your fears cannot be realizd, because at that time it was mentiond in Genl Orders, that you having resign’d, Colo. Weedon was appointed Pro Teme; your having the Comn in possession therefore can be no Argument against your Resignation—but I am willing to receive it at any time.
I am sorry the Cartel settled by Genl Conway with the French cant be found. I have lately wrote to Genl Gates for it, who I think told me he had it. I would by no means wish you to come up merely on that Acct; especially as I have not, as yet, got any answer from Congress relative to my recommendation of you to the Command of the Horse—If they should listen to my wishes in this appointment. if a seperate Quarter Master is necessary for the Horse—& Colo. Coxe Inclines to accept it, I can have no possible objection to it, but how far the Rank of Colo. can be annexed to the Office I cannot undertake to say—I wd wish to think of it a little.
I beleive all the Prisoners from the Eastern States are now gone in—that they did not do it long ago is not my fault—This I thought Colo. Miles had been satisfied of when he was out—& what method I could devise, to furnish their pay, except in a currency that would not pass I am sure I know not. All the hard money that could be had he must know was sent in.
I am not a little surprizd at what you mention concerning Colo. Griffin—Before Christmas I offered him a Regiment, & the nomination of his own Officers—this he refused—Since that he has been offered the Lieutenant Colonelcy of a Regiment of Horse, & this he has refused. If his expectations are higher than that of a Regiment, which he was offered (even before I was vested with full Powers to do it) the Congress are alone competent to the gratification of them, as I have no authority to go beyond what I have already offered him.
If you should have the Command of the Horse, it will be quite agreeable

to me that you should have one of those that was bought at Boston—if you have not, as they were got for that particular Service by Express order of Congress and I have already refused Genl Green, I could not with propriety consent to it; as I mean, after chusing a couple, or three for my own use, to throw the rest into some of the Troop, or let them go among the Officers.
I wish your leizure woud permit you to digest a proper plan for the prevention of Desertion, and apprehending of Deserters that would have a general operation throughout all the United States. I have, in genl terms recommended to Congress, & to all the States Individually, the absolute necessity of adopting some efficatious mode to accomplish the latter, but each will, Unless some method can be adopted by, or recommended from Congress, or the Commander of the Army, have some new fangled, or inadequate schemes of their own. In like manner, if you can give any assistance to General Mifflin in an arrangemt of Waggons I shall be glad of it. One Snickers, a Gentn on or near Shanandoah in Fredk County Virginia has offered to buy a Number. He is a person well acquainted in this business, and may be depended on.
I think the Congress ought not, under the present appearance of things by any means to return to Philadelphia—I think we are now in one of the most critical periods wch America ever saw & because the Enemy are not in actual motion (by the by I believe they are not far from it) every body almost seems to be lulled into ease and Security.
Would Colo. Coxe accept the appointment of Comy of Prisoners? if he will, I wish to God he would repair hither immediately—I want a shrewd sensible Man exceedingly for this business & obtaining Intelligence which Offices are very corrispondant. Let me hear from you on this point as quick as possible—the Pay May, I presume be equal to that of Colonel. I am Dr Sir Yr Most Obedt Sert

Go: Washington

